            Case 8:18-cv-01519-JAK-PLA Document 138 Filed 10/24/19 Page 1 of 4 Page ID #:7460


                            1    Douglas Q. Hahn (SBN: 257559)
                                  dhahn@sycr.com
                            2    Salil Bali (SBN: 263001)
                            3     sbali@sycr.com
                                 STRADLING YOCCA CARLSON & RAUTH, P.C.
                            4    660 Newport Center Drive, Suite 1600
                            5    Newport Beach, CA 92660
                                 Phone: 949-725-4000
                            6    Facsimile: 949-725-4100
                            7    Kalpesh K. Shah (admitted pro hac vice)
                            8     kshah@beneschlaw.com
                                 Manish Mehta (admitted pro hac vice)
                            9     mmehta@beneschlaw.com
                            10   Lowell D. Jacobson (admitted pro hac vice)
                                  ljacobson@beneschlaw.com
                            11   Zaiba Baig (admitted pro hac vice)
                                  zbaig@beneschlaw.com
                            12   Samuel J. Ruggio (admitted pro hac vice)
                            13   sruggio@beneschlaw.com
                                 BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
                            14   71 South Wacker Drive, Suite 1600
                            15   Chicago, IL 60606
                                 Telephone: 312-212-4949
                            16   Facsimile: 312-767-9192
                            17   Attorneys for Defendant
                            18
                                                             UNITED STATES DISTRICT COURT
                            19
                                        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                            20
                            21
                                  KAJEET, INC.,                      Case No. 8:18-cv-01519-JAK-PLA
                            22
                                                Plaintiff,           The Honorable John A. Kronstadt
                            23
                                                  v.
                            24                                       DEFENDANT QUSTODIO’S RESPONSE
                                  QUSTODIO, LLC,
                            25                                       TO PLAINTIFF’S NOTICE OF RECENT
                                                Defendant.           INFORMATION IMPACTING A MATTER
                            26                                       PENDING BEFORE THE COURT
                            27

S TRADLING Y OCCA
                            28
C ARLSON & R AUTH
        LAWYERS
   N E W P O R T B E AC H




                                 4838-7745-2970v1/105552-0001
               Case 8:18-cv-01519-JAK-PLA Document 138 Filed 10/24/19 Page 2 of 4 Page ID #:7461


                           1          Defendant Qustodio, LLC (“Qustodio”) submits this Response to Plaintiff’s
                           2    Notice of Recent Information Impacting a Matter Pending Before the Court (Dkt.
                           3    137) to supply context missing therefrom and from the substantively identical letter
                           4    sent to the Court by Plaintiff’s counsel Rich Wojcio.
                           5          Judge Abrams’s Order Has No Bearing On the Pending Motion
                           6          The Order by Judge Abrams concerns documents that Plaintiff has sought
                           7    but, to the extent that such documents exist, are not yet in its possession. Thus,
                           8    such information logically cannot have any connection to the issues presented by
                           9    Plaintiff’s Motion for Leave to Amend (Dkt. 89), one of which is whether the
                           10   information already provided to Plaintiff during discovery provides good cause for
                           11   Plaintiff to assert additional claims that it deliberately sheltered from scrutiny
                           12   under Markman and Alice. Just as Plaintiff’s Motion for Leave to Amend fails to
                           13   identify any nexus between that alleged “new information” produced during
                           14   discovery and why it could not have asserted such new claims earlier on, such
                           15   documents addressed by Judge Abrams’s Order likewise have nothing to do with
                           16   why Plaintiff could not have sought to assert such claims prior to August of 2019.
                           17         Qustodio maintains that such non-privileged technical documents requested
                           18   by Kajeet either do not exist or were cumulative or duplicative of, or less clear
                           19   than, the comprehensive source code and other technical documents that Qustodio
                           20   produced pursuant to SPR 2.6.1. (See Dkt. 135 at 11–12.) Qustodio will of course
                           21   comply with Judge Abrams’s Order and conduct yet another comprehensive search
                           22   for responsive technical documents, and will provide a comprehensive declaration
                           23   describing the search, its parameters, and its results as Ordered. (See id. at 12.) But
                           24   even if such documents existed, they lack any relationship to the pending Motion
                           25   for Leave to Amend, which concerns information produced months ago.
                           26    Kajeet Misleadingly Implies that Qustodio Failed to Comply with SPR 2.6.1
                           27         The original Scheduling Order did set dates for production of documents
                           28   sufficient to show the operation of the Accused Functionality pursuant to SPR
S TRADLING Y OCCA
C ARLSON & R AUTH                                                      -1-
       LAWYERS
  N E W P O R T B E AC H
                                            QUSTODIO’S RESP. TO PL.’S NOTICE OF RECENT INFORMATION
                                4838-7745-2970v1/105552-0001                                     18-CV-01519
               Case 8:18-cv-01519-JAK-PLA Document 138 Filed 10/24/19 Page 3 of 4 Page ID #:7462


                           1    2.6.1, with non-source code documents on March 11, 2019 and source code
                           2    documents on March 25, 2019. But Plaintiff’s Motion to Compel and Judge
                           3    Abrams’s Order did not in any way address Qustodio’s compliance with SPR 2.6.1,
                           4    as Mr. Wojcio misleadingly implies.        Rather, the Order addressed Qustodio’s
                           5    Responses to Plaintiff’s Requests for Production, which were served on April 15,
                           6    2019. Notwithstanding Qustodio’s timely responses, Plaintiff did not file any
                           7    motion to compel until September 27, 2019.            (Dkt. 123.)    Even though, as
                           8    discussed above, Judge Abrams’s Order has nothing at all to do with the pending
                           9    Motion for Leave, to the extent that the Court considers it at all relevant, Plaintiff’s
                           10   failure to move on its discovery complaints for nearly five months after receiving
                           11   Qustodio’s responses should be considered as part of Plaintiff’s lack of diligence,
                           12   and underscores that Plaintiff has failed to meet its burden to show good cause.
                           13         Qustodio Agrees that the Current Case Schedule Must be Modified
                           14         Qustodio agrees with Plaintiff that further modifications to the current case
                           15   schedule will be necessary, and is scheduled to meet-and-confer with Plaintiff on
                           16   such issues tomorrow, in conjunction with a discovery meet-and-confer.
                           17   Specifically, Plaintiff’s final infringement contentions, infringement expert report,
                           18   and damages expert report are currently due on November 11, 2019 (Dkt. 120), but
                           19   because the tentative Alice and Markman rulings have not been entered, and the
                           20   SPR provides by default 28 days from the entry of the Markman order for such
                           21   reports, Qustodio believes that the current SPR 4 deadlines and the close of fact
                           22   discovery should be stayed at the present time. Because Judge Abrams’s Order
                           23   also ordered Kajeet to produce documents responsive to several of Qustodio’s
                           24   requests for documents concerning Plaintiff’s licensing communications and
                           25   negotiations relating to the patents-in-suit (Dkt. 135 at 9), and such information is
                           26   likewise necessary for Defendants to finalize their invalidity and damages cases,
                           27   additional reasons beyond those identified by Kajeet further support modifying the
                           28   case schedule.
S TRADLING Y OCCA
C ARLSON & R AUTH                                                      -2-
       LAWYERS
  N E W P O R T B E AC H
                                            QUSTODIO’S RESP. TO PL.’S NOTICE OF RECENT INFORMATION
                                4838-7745-2970v1/105552-0001                                     18-CV-01519
               Case 8:18-cv-01519-JAK-PLA Document 138 Filed 10/24/19 Page 4 of 4 Page ID #:7463


                           1          Qustodio will cooperate with Plaintiff to jointly submit a revised case
                           2    schedule for the Court’s consideration once the Court’s rulings on Alice, Markman,
                           3    and Plaintiff’s Motion to Amend have been entered and the scope of this case
                           4    going forward has been delineated.
                           5
                           6    DATED: October 24, 2019                  STRADLING YOCCA CARLSON &
                                                                         RAUTH P.C.
                           7
                           8
                                                                         By: /s/ Salil Bali
                           9                                                 Douglas Q. Hahn
                                                                             Salil Bali
                           10                                                Attorneys for Defendant
                                                                             Qustodio, LLC
                           11
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
S TRADLING Y OCCA
C ARLSON & R AUTH                                                      -3-
       LAWYERS
  N E W P O R T B E AC H
                                            QUSTODIO’S RESP. TO PL.’S NOTICE OF RECENT INFORMATION
                                4838-7745-2970v1/105552-0001                                     18-CV-01519
